Title: To Benjamin Franklin from Louis-François Rolandeau, 21 September 1778
From: Rolandeau, Louis-François
To: Franklin, Benjamin


Monsieur
De paries ce 21 septambr 1778
Comme il y a 7 jours que je suis malade et que je me propose de jour en jour de vous aller voir et vous demander mon déportement (?) pour rejoindre [mon régiment], dans cet intervalle de ma maladie le marquis d’Ossun et Madame de la Fayette m’ont fait remettre deux lettres pour vous mettre en main. Etant malade et ne pouvant que vous les envoyer, je vous prie d’avoir égard à leur recommandation pour moi et vous prie de me dire quel jour je pourrai avoir une de vos audiences. Vous m’obligerez infiniment vu l’envie que j’ai de partir. Monsieur, je suis et serai toute ma vie votre très humble et très obéissant serviteur
Rolandeau
